EXECUTION COPY

 

Exhibit 10.6

 

CROSS INDEMNITY AGREEMENT dated as of March 1, 2005 (the “Agreement”), is
entered into between BEC Funding II, LLC (“BEC”) and CEC Funding, LLC (“CEC”).
BEC and CEC are jointly referred to herein as the “Parties” and each singly as a
“Party.”

 

WHEREAS, BEC and CEC will each issue and sell notes (the “BEC Funding II, LLC
Notes” and the “CEC Funding LLC Notes”, and together the “Notes”) to the
Massachusetts RRB Special Purpose Trust 2005-1, a Delaware statutory trust (the
“Trust”) to be formed by the Massachusetts Health and Educational Facilities
Authority and Massachusetts Development Finance Agency (together, the
“Agencies”), pursuant to the respective Note Purchase Agreements between each
Party and the Trust.

 

WHEREAS, the Trust will issue Massachusetts RRB Special Purpose Trust 2005-1
Rate Reduction Certificates (the “Certificates”) pursuant to a Certificate
Indenture (the “Certificate Indenture”), between the Trust, The Bank of New York
(Delaware), as Delaware Trustee (the “Delaware Trustee”) and The Bank of New
York, as certificate trustee (the “Certificate Trustee”).

 

WHEREAS, the Parties will enter into an Underwriting Agreement with Goldman
Sachs & Co. and Lehman Brothers, Inc. (together, the “Underwriters”), pursuant
to which the Underwriters will purchase the Certificates from the Trust pursuant
to the terms of such agreement;

 

WHEREAS, the Parties have jointly filed with the Securities and Exchange
Commission (the “SEC”) a Registration Statement (the “Registration Statement”)
on Form S-3 (Registration No. 333-120164 under the Securities Act of 1933 (the
“Act”) relating to the Certificates and the Notes.

 

WHEREAS, the Parties may have joint and several liability under the Securities
Act of 1933, as amended (the “Act”) or the Securities and Exchange Act of 1934,
as amended (the “Exchange Act”), with respect to the Registration Statement and
any related preliminary or final prospectus and/or prospectus supplement used in
connection therewith, and under the indemnification and contribution provisions
of the Underwriting Agreement.

 

NOW, THEREFORE, in consideration of the promises and agreements hereinafter set
forth, the Parties hereby agree as follows:

 

Section 1. Indemnification

 

(a) In the event that a Party shall become subject to any loss, claim, damage or
liability (or actions in respect thereof) (collectively, a “Loss”) (i) under the
Act, the Exchange Act, other Federal or state statutory law or regulation, at
common law or otherwise, insofar as such Loss arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement as originally filed or in any amendment thereof, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any untrue statement or alleged untrue statement of a material fact contained in
any preliminary or final prospectus or prospectus supplement, or in any
amendment

 



--------------------------------------------------------------------------------

thereof or supplement thereto, or that arises out of or is based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statement therein, in light of the
circumstances under which they were made, not misleading, or (ii) under the
Underwriting Agreement, the Parties agree to contribute to the aggregate Losses
(including legal or other expenses reasonably incurred in connection with
investigating or defending same) to which a Party may be subject pro rata based
on the original aggregate principal amount of Notes issued by each Party, and
will be responsible for (and to the extent necessary, reimburse the other party,
as incurred), for its pro rata share of any legal or other expenses reasonably
incurred by either Party in connection with investigation or defending any such
Loss or action; provided, however, that a Party will be solely liable for any
Loss (and such Party agrees to indemnify the other Party) to the extent that any
such Loss arises out of or is based upon (x) any such untrue statement or
alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to by such
Party, specifically for inclusion therein, or (y) a breach of a representation,
warranty or covenant by such Party under the Underwriting Agreement. For the
purposes of this Section 1(a) any information provided by Boston Edison Company
will be treated as information provided by BEC and any information provided by
Commonwealth Electric Company will be treated as information provided by CEC.

 

(b) If the allocation provided by subsection (a) above is unavailable for any
reason, the Parties shall contribute to any such Loss in such proportion as is
appropriate to reflect not only their pro rata share but also the relative fault
of each Party in connection with the statements or omissions which resulted in
such Loss as well as any other relevant equitable considerations.

 

(c) For purposes of this Section 1, each person who controls the Parties within
the meaning of either the Act or the Exchange Act each officer of the Parties
who shall have signed the Registration Statement and each director of the
Parties shall have the same rights to contribution as the Parties, subject in
each case to the applicable terms and conditions of this paragraph.

 

(d) Promptly after receipt by a Party under this Section 1 of notice of the
commencement of any action, such Party will notify the other Party in writing of
the commencement thereof; but the failure so to notify the other Party (i) will
not relieve the other Party from liability under paragraph (a) above unless and
to the extent it did not otherwise learn of such action and such failure results
in the forfeiture by the other Party of substantial rights and defenses and (ii)
will not, in any event, relieve the other Party from any obligations to the
first Party other than the obligations provided in paragraph (a) above.

 

Section 2. Miscellaneous

 

(a) Amendment. This Agreement may be amended, modified or supplemented by the
Parties provided that any such amendment, modification or supplement shall be in
writing and signed (or consented to in writing) by the Parties.

 

(b) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to either
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of

 

-2-



--------------------------------------------------------------------------------

being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the fullest extent possible.

 

(c) Notices. Unless otherwise specifically provided herein, all notices,
directions, consents and waivers required under the terms and provisions of this
Agreement shall be in English and in writing, and any such notice, direction,
consent or waiver may be given by United States mail, courier service, telegram,
telex, telemessage, telecopy, telefax, cable or facsimile (confirmed by
telephone or in writing in the case of notice to telegram, telex, telemessage,
telecopy, telefax, cable or facsimile) or any other customary means of
communication, and any such notice, direction, consent or waiver shall be
effective when delivered,

 

if to BEC to:

 

BEC Funding II, LLC

 

One NSTAR Way

Westwood, MA 02090

 

Attention: Treasurer

Facsimile:   (781) 441-8013

Telephone:  (781) 441-8900

 

if to CEC to:

 

CEC Funding, LLC

 

One NSTAR Way

Westwood, MA 02090

 

Attention: Treasurer

Facsimile:   (781) 441-8013

Telephone:  (781) 441-8900

 

(d) Entire Agreement. This Agreement embodies the entire agreement between the
Parties and there have been and are no agreements, representations or
warranties, oral or written among the Parties other than those set forth or
provided for in this Agreement. This Agreement may not be modified or changed,
in whole or in part, except by a supplemental agreement signed by each of the
Parties.

 

(e) Nonassignability. The rights and obligations under this Agreement shall bind
and inure to the benefit of the Parties hereto and their respective successors
and assigns, but shall not be assignable by any Party without the prior written
consent of the other Party. Nothing contained in this Agreement is intended to
confer upon any person, other than the Parties to this Agreement and their
respective permitted successors and assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.

 

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware and shall be construed without
regard to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware. EACH OF THE
PARTIES HERETO AGREES THAT THIS AGREEMENT INVOLVES AT

 

-3-



--------------------------------------------------------------------------------

LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS
RELIANCE UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY CONFIRMS AND AGREES THAT IT IS AND SHALL CONTINUE TO BE (i)
SUBJECT TO THE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND OF THE
FEDERAL COURTS SITTING IN THE STATE OF DELAWARE, AND (ii) SUBJECT TO SERVICE OF
PROCESS IN THE STATE OF DELAWARE.

 

(g) Headings; References to Sections and Schedules. The headings of the
Sections, paragraphs and subparagraphs of this Agreement are solely for
convenience and reference and shall not limit or otherwise affect the meaning of
any of the terms or provisions of this Agreement. The references herein to
Sections, unless otherwise indicated, are references to sections of this
Agreement.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but which together constitute one and the
same instrument.

 

[The remainder of this page is intentionally left blank.]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed or caused their duly authorized
representatives to execute this Agreement as of the date first shown above.

 

BEC FUNDING II, LLC

By:   /s/    PHILIP J. LEMBO        

Name:

  Philip J. Lembo

Title:

  Assistant Treasurer

CEC FUNDING, LLC

By:   /s/    EMILIE O’NEIL        

Name:

  Emilie O’Neil

Title:

  Assistant Treasurer

 

-5-